DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 9/9/2019, 11/6/2019, and 12/16/2019 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 9/9/2019, as modified by the preliminary amendment also filed on 9/9/2019.  Claims 15-24 are now pending in the present application.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Daniel P. Homiller on 8/30/2021.

The application has been amended as follows: 
Insert a period at the end of claim 15.
Allowable Subject Matter
Claims 15-24 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 15 and 20, the best prior art found during the prosecution of the present application, Beygzadeh (WIPO Patent Application Publication No. 2011/162667 A1, cited on Applicant’s IDS), Dao et al. (U.S. Patent Application Publication No. 2018/0198867 A1), and Kim et al. (U.S. Patent Application Publication No. 2019/0007992 A1), fails to disclose, teach, or suggest the limitations of receiving from a core network, a downlink (DL) protocol data unit (PDU) associated with a wireless device, wherein the DL PDU is comprised in a Quality of Service flow (QoS flow), wherein the DL PDU is originated from a respective service, and wherein the DL PDU comprises a paging policy indicator (PPI) associated with the respective service in combination with and in the context of all of the other limitations in claims 15 and 20.
Considering claims 18 and 23, the best prior art found during the prosecution of the present application, Beygzadeh (WIPO Patent Application Publication No. 2011/162667 A1), Dao et al. (U.S. Patent Application Publication No. 2018/0198867 A1), and Kim et al. (U.S. Patent Application Publication No. 2019/0007992 A1), fails to disclose, teach, or suggest the limitations of sending a downlink (DL) protocol data unit (PDU) associated with a wireless device to a radio network node in a radio access network, wherein the DL PDU is comprised in a quality-of-service flow (QoS flow), wherein the DL PDU is originated from a respective service, and wherein the DL PDU comprises a paging policy indicator (PPI) associated with the respective service in combination with and in the context of all of the other limitations in claims 18 and 23.
Claims 16, 17, 19, 21, 22, and 24 are also allowed by virtue of their dependency on claims 15, 18, 20, and 23.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/Mark G. Pannell/Examiner, Art Unit 2642